Title: To James Madison from Jacob Kimball and Others, 16 December 1812 (Abstract)
From: Kimball, Jacob
To: Madison, James


16 December 1812, “Bridgeton (Maine).” Explain that under the direction of J. D. Learned they have been recruiting volunteers to be organized into a regiment. As soon as five companies had been filled, “several others being then in forwardness,” the captain and subalterns thought it proper to recommend field officers and accordingly did so. “Soon after this had been done certain individuals … men who had no connection with, or right to interfere in this business; men who had never offered the least assistance to their country in raising this regiment; men who during the Presidential contest, while the Clintonian faction raged, never dared open their lips in behalf of their bleeding country, (for reasons well understood) stepped forth & have recommended one Robert Ilsley to command this corps, a man who has never turned on his heel to assist volunteering; a man who is not known in this transaction & one in whom we cannot have confidence; and this too in a way, & by a series of measures which we deem neither honorable or Just. We would not be understood to dictate to the Executive, but we trust that your Excellency will not deem it presumptive for us to recommend the officers to be placed immediately over us, men in whom we have the highest confidence, and to pray your Excellency so far to consult the feelings of a patriotic corps of volunteers as to allow them to remonstrate with effect against the appointment of others, either unknown to them or in whom they have no confidence.”
